DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
Applicant’s amendments ,filed 06 April 2022, with respect to Specification have been entered, considered, and obviate the objection of 07 December 2021. 
Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of new grounds of rejections necessitated by amendment. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopes 787 (US Publication 2017/0135787 A1).
In regards to Claim 1, Lopes 787 teaches an orthodontic bracket comprising:
bracket body (Lopes 787 [0072], Figure 1a and 1b self-ligating bracket system or figure as a whole) having a slot (Lopes 787 [0063], Figure 1a and 1b arch wire slot 4) into which an orthodontic wire is inserted; 
a bracket cover (Lopes 787 [0074], Figure 1a-1b ligating sliding member 5) mounted on the bracket body and configured to open and close the slot; and 
a ligating member (Lopes 787 [0074], Figure 1a-1b and 7 bottom surface of ligating sliding member 5 areas moved over slot 4 see figure below) provided in the bracket cover and configured to selectively block the slot so as to confine the orthodontic wire in the slot,

    PNG
    media_image1.png
    229
    310
    media_image1.png
    Greyscale

wherein the bracket body comprises a wire supporter (Lopes 787 [0076], Figure 6 body 9) having the slot therein, wherein the wire supporter comprises: a first body (Lopes 787 [0074], Figure 1a and 1b lower tie wings 3) covered with the bracket cover so as to support the bracket cover and forming a first side wall (Lopes 787 [0074, Figure 6 wall on slot 4 proximal to wings 3, see figure below) of the slot; and a second body (Lopes 787 [0074], Figure 1a and 1b upper tie wings 2) provided opposite the first body and forming a second side wall (Lopes 787 [0074, Figure 6 wall on slot 4 proximal to wings 2, see figure below) of the slot, 

    PNG
    media_image2.png
    216
    271
    media_image2.png
    Greyscale

wherein the first body comprises a stopping part (Lopes 787 [0063, 0064, 0079], Figure 7 cantilever locking blade 10) configured to maintain a position of the bracket cover, 
wherein the ligating member comprising an elastic (Lopes 787 [0066], materials listed will have some degree of elasticity) ligating member configured to apply pressure to the orthodontic wire, wherein the elastic ligating member comprises: an elastic protrusion (Lopes 787 [0079], Figure 7 corner of housing 15 proximal to lever 10, see figure below, materials the protrusion is made from (listed in [0066]) will have some degree of elasticity) configured to protrude toward the first body so as to be trapped into the stopping part; and a bending part (Lopes 787 [0079], Figure 7 convex division portion 14) extending from the elastic protrusion and being convex toward the bracket cover, wherein an end of the bending part applies a down force (Lopes 787 [0079], Figure 7 division portion 14 will cover slot 4 in closed position) to the orthodontic wire when the bracket cover is in a closed position.

    PNG
    media_image3.png
    229
    310
    media_image3.png
    Greyscale

In regards to Claim 2, Lopes 787 teaches the apparatus as described in the rejection of Claim 1. Lopes 787 further teaches the bracket cover (Lopes 787 [0074], Figure 1a-1b ligating sliding member 5) is movably provided on the bracket body.
In regards to Claim 3, Lopes 787 teaches the apparatus as described in the rejection of Claim 2. Lopes 787 further teaches the bracket cover (Lopes 787 [0074], Figure 1a-1b ligating sliding member 5) is slidably provided on the bracket body so as to open and close the slot; and the bracket body (Lopes 787 [0072], Figure 1a and 1b self-ligating bracket system or figure as a whole) supports the bracket cover so as to guide sliding movement of the bracket cover, and prevents the bracket cover from being separated (Lopes 787 [0080]) from the bracket body in a thickness direction of the bracket body.
In regards to Claim 4, Lopes 787 teaches the apparatus as described in the rejection of Claim 3. Lopes 787 further teaches guide rails (Lopes 787 [0095], Figure 33 guide rails 41 configuration) configured to guide movement of the bracket cover and to prevent the bracket cover from being separated from the bracket body are provided on the bracket body, the guide rails being formed on both sides of the bracket body
In regards to Claim 5, Lopes 787 teaches the apparatus as described in the rejection of Claim 4. Lopes 787 further teaches a base (Lopes 787 [0072], Figure 1a and 1b bonding base 1) adherable to a surface of a tooth is provided on one side of the wire supporter
In regards to Claim 6, Lopes 787 teaches the apparatus as described in the rejection of Claim 5. Lopes 787 further teaches wherein the elastic protrusion is formed as one body with the bending part, and the end of the bending part (Lopes 787 [0079], Figure 7 convex division portion 14) is bent in a same direction as the elastic protrusion (Lopes 787 [0079], Figure 7 corner of housing 15 proximal to lever 10, see figure above for elastic protrusion).
In regards to Claim 8, Lopes 787 teaches the apparatus as described in the rejection of Claim 1. Lopes 787 further teaches the stopping part (Lopes 787 [0063, 0064, 0079], Figure 7 cantilever locking blade 10) restricts retraction of the bracket cover in a closed state (Lopes 787 [0063, 0064, 0079], Figure 7 configuration) and an opened state (Lopes 787 [0063, 0064, 0079], Figure 8 configuration) of the bracket cover.
In regards to Claim 9, Lopes 787 teaches the apparatus as described in the rejection of Claim 8. Lopes 787 further teaches the stopping part comprises: a first stopping portion (Lopes 787 [0098], Figure 41 locking protuberance 46) configured to restrict retraction of the bracket cover so as to prevent opening of the bracket cover at a closed position of the bracket cover; and a second stopping portion (Lopes 787 [0098], Figure 41 angular wall 44) configured to restrict retraction of the bracket cover at an opened position of the bracket cover.
In regards to Claim 10, Lopes 787 teaches the apparatus as described in the rejection of Claim 1. Lopes 787 further teaches the bracket cover (Lopes 787 [0074], Figure 1a-1b ligating sliding member 5) and the ligating member (Lopes 787 [0074], Figure 1a-1b and 7 bottom surface of ligating sliding member 5 areas moved over slot 4, see figure for ligating member in Claim 1) move integrally; and the stopping part (Lopes 787 [0063, 0064, 0079], Figure 7 cantilever locking blade 10) blocks the ligating member and apply position restraining force to the bracket cover through the ligating member.
In regards to Claim 11, Lopes 787 teaches the apparatus as described in the rejection of Claim 10. Lopes 787 further teaches the stopping part (Lopes 787 [0063, 0064, 0079], Figure 7 cantilever locking blade 10) forms at least one blocking hump (Lopes 787 [0063, 0064, 0079], Figure 7 cantilever locking blade 10 protrusion see figure below) protruding from a surface of the first body toward the bracket cover.

    PNG
    media_image4.png
    229
    310
    media_image4.png
    Greyscale

In regards to Claim 13, Lopes 787 teaches the apparatus as described in the rejection of Claim 1. Lopes 787 further teaches wherein one side surface of the second body, configured to form the second side wall of the slot, comprises a ligating groove (Lopes 787 [0075], Figure 2 platform 8) into which the end of the bending part of the wire pressing part (Lopes 787 [0080], Figure 7 locking wall 13 portion connected to convex division portion 14 inserts into second body, see figure below for groove section with end inserted) is inserted.

    PNG
    media_image5.png
    229
    310
    media_image5.png
    Greyscale

In regards to claim 14, Lopes 787 teaches the apparatus as described in the rejection of Claim 1. Lopes 787 further teaches a first body (Lopes 787 [0074], Figure 1a and 1b lower tie wings 3) and the second body (Lopes 787 [0074], Figure 1a and 1b upper tie wings 2) protrude from a bottom body configured to connect the first body and the second body and to form a base surface of the slot (Lopes 787 [0063], Figure 1a and 1b arch wire slot 4), and the guide rails (Lopes 787 [0095], Figure 33 rail guards 41) are formed at lower end portions of both sides of the body.
In regards to claim 15, Lopes 787 teaches the apparatus as described in the rejection of Claim 14. Lopes 787 further teaches the bracket cover comprises a cover body (Lopes 787 [0074], Figure 1a and 1b ligating sliding member 5 upper surface) configured to cover an upper surface of the first body, and cover wings (Lopes 787 [0071 and 0072], Figures la and 1b lower tie wings 3 on either side of ligating sliding member 5) formed on both sides of the cover body, wherein the cover wings comprise rail engagement parts (Lopes 787 [0073], Figure 38 dovetail sliding path 46) formed at lower end portions of the cover wings and configured to be engaged with the guide rails (Lopes 787 [0095], Figure 33 rail guards 41).
In regards to claim 16, Lopes 787 teaches the apparatus as described in the rejection of Claim 15. Lopes 787 further teaches the guide rails comprise rail grooves (Lopes 787 [0095 and 0096], Figure 33 rail guards 41 “configured to interact” with wedge locking ramps 40) configured to extend in a sliding direction of the bracket cover. 
In regards to claim 17, Lopes 787 teaches the apparatus as described in the rejection of Claim 1. Lopes 787 further teaches the elasticity (Lopes 787 [0066], materials listed will have some degree of elasticity) of the ligating member, is provided inside the bracket cover (Lopes 787 [0074], Figure 1a-1b and 7 bottom surface of ligating sliding member 5 see figure below), is configured to move integrally (Lopes 787 [0074], Figure 1a-1b and 7 bottom surface of ligating sliding member 5 so would move with ligating sliding member 5) with the bracket cover, and blocks the slot (Lopes 787 [0074], Figure 1a-1b and 7 bottom surface of ligating sliding member 5 areas over slot 4 see figure below) so as to confine the orthodontic wire when the bracket cover closes the slot.

    PNG
    media_image1.png
    229
    310
    media_image1.png
    Greyscale

In regards to claim 18, Lopes 787 teaches the apparatus as described in the rejection of Claim 17. Lopes 787 further teaches the ligating member blocks the slot (Lopes 787 [0074], Figure 1a-1b and 7 bottom surface of ligating sliding member 5 areas over slot 4) and applies pressure (Lopes 787 [0079], Figure 7 division portion 14 will protrude towards slot 4 in closed position indicating a force and pressure) to the orthodontic wire toward the inside of the slot, in order to press the orthodontic wire, having a predetermined thickness or more, against a base surface (Lopes 787 [0079], Figure 7 lower surface of slot 4).
In regards to claim 19, Lopes 787 teaches the apparatus as described in the rejection of Claim 18. Lopes 787 further teaches an elastic (Lopes 787 [0066], materials listed will have some degree of elasticity) plate (Lopes 787 [0079], Figure 1a-1b and 7 bottom surface of ligating sliding member 5 areas over slot 4) having a wave shape (Lopes 787 [0079], Figure 7 bottom surface of ligating sliding member including division portion 14) and selectively blocks the slot together with the bracket cover.
In regards to claim 20, Lopes 787 teaches the apparatus as described in the rejection of Claim 1. Lopes 787 further teaches the bracket has a curved surface of a rounded shape (Lopes 787 [0071 and 0072], Figure 7 curved outer surface of upper tie wings 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopes 787 (US Publication 2017/0135787 A1) and further in view of Lopes 217 (US Patent 20170100217).
In regards to Claim 12, Lopes 787 teaches the apparatus as described in the rejection of Claim 1. Lopes 787 is silent to the elastic protrusion is elastically deformable by press of the stopping part, for opening and closing of the bracket cover.
Lopes 217 is in an analogous art to the application of self-ligating brackets and teaches the elastic protrusion (Lopes 217 [0054], Figure 11 part of clip 4 shown in figure below with “shape memory alloy…that allows the clip to deflect in three Cartesian planes”) is elastically deformable (Lopes 217 [0054 and 0057], “shape memory”) by press of the stopping part (Lopes 217 [0057], Figure 11 lateral protuberances 18), for opening and closing of the bracket cover. Lopes 217 teaches the elastically deformable archwire pressing part so that (Lopes 217 [0054-0057]) the clip is securely engaged while interfacing with either sides of the slot. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the ligating member as taught by Lopes 787 with elastically deformability of Lopes 217 since such a modification would providethe predictable result of allowing for the securing of the wire covering part in conjunction with the stopping part during opening and closing while securing the archwire.

    PNG
    media_image6.png
    237
    298
    media_image6.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Notice of References Cited Form. Voudouris, Lin, and Falcone are included because they all teach orthodontic brackets with ligating clips.
Applicant’s amendment filed 06 April 2022 necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JIA-NING LO whose telephone number is (571)272-7628. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew J Lo/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772